Citation Nr: 1622685	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  05-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic headaches.  

2.  Entitlement to service connection for a disability manifested by mid-back pain.  

3.  Entitlement to service connection for left arm disorder.  

4.  Entitlement to service connection for left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Blythe R. Glemming, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran and T.H.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 1984 and again from October 1990 to July 1991.  He also has unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's application to reopen the claims for service connection for chronic headaches and chronic mid-back pain (claimed as degenerative orthopedic disorder of the thoracic spine) for failure to submit new and material evidence.  

In January 2008, the Veteran and his witness, Ms. T.H., testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims file.  

In July 2008, the Board remanded the case to the RO for further development.  Following that development, in January 2010, the Board found that new and material evidence was not presented to reopen the claims for service connection for chronic headaches or mid-back pain.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which in a September 2011 memorandum decision, vacated the Board's January 2010 decision and remanded the case for further adjudication consistent with the Court's determination.  

In April 2012, the Board found sufficient evidence to reopen the claims for service connection for chronic headaches and a disability manifested by chronic mid-back pain.  The Board reopened the claims and remanded them for further development.  

In May 2013, the Board remanded the claims for further development.  

In a January 2014 rating decision, the RO denied service connection for a left arm disorder and service connection for a left shoulder disorder.  The Veteran filed a Notice of Disagreement (NOD) to those claims in July 2014.  No statement of the case (SOC) had been provided for these claims after the denials.  As such, the claims must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on these issues.  See Manlincon v. West 12 Vet. App. 238, 240-41 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims for service connection for chronic headaches and a disability manifested by chronic mid-back pain is found to again require further development.  

The Veteran asserts that service connection is warranted for chronic headaches and a disability manifested by chronic mid-back pain based upon service incurrence.  He stated that the injuries were sustained in 1990 during Operation Desert Storm, when a heavy crate of artillery equipment weighing approximately 1500 pounds came loose and struck him.  

In evaluating the claims, it is noted that the Veteran served in several different units of the Army National Guard including the Iowa, Alabama, Florida, and Louisiana Army National Guard units.  In October 1994, the Veteran indicated in a private medical report that the week prior to seeing the physician, he was performing military drills and may have done something to his back, but did not specifically remember any injury.  On his Social Security Administration disability application, it is noted he had chronic back pain since 1994.  In July 1996, he was placed on a permanent profile because of his chronic thoracic and lumbar spine complaints, and he was discharged from the Alabama Army National Guard in February 2000, because of his back.  He also stated in March 2004, when his back pain worsens, it kicks off his migraines.  

Pursuant to 38 U.S.C.A. § 101(24) , "active military, naval, or air service" includes "active duty, any period of active duty for training [ADT or ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training [IDT  or INACDUTRA] during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 2014).  

Even if a person has had a period of active duty, that service alone does not make the claimant a "veteran" for the purpose of the application to any period of service which is ACDUTRA or INACDUTRA the presumption of soundness upon service entrance, the presumption of aggravation (of a pre-existing disorder) or the presumption of service incurrence of chronic diseases, which are generally applicable to veterans who had active duty.  See generally Smith v. Shinseki, 24 Vet. App. 40 (2010); (citing Acciola v. Peake, 22 Vet. App. 320 (2008) and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA and no active service, as standing for the proposition that without previously established veteran status, the presumptions of service connection and sound condition are inapplicable).  

Further, in Smith v. Shinseki, the Court found that "in light of the absence of evidence of an examination made contemporaneous with [entry into a period of ACDUTRA] the presumption of sound condition could not apply.  Indeed, in cases where a claim is based on a period of active duty for training, the Court held that the presumption of aggravation under [38 U.S.C.A. ]§ 1153 is not applicable.  Put another way, "the presumption [sic] of aggravation is not applied to persons whose claims are based on a period of active duty for training."  Id.  

Thus, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury or as a result of injury, respectively incurred or aggravated in the line of duty during the period of training.  See 38 U.S.C. §§ 101(2), (22), (24); 38 U.S.C.A. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the active duty for training alone.  See Acciola, 22 Vet. App. at 324. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Unfortunately, service records are not clear as to whether the Veteran had onset of these symptoms during active duty, ACDUTRA or INACDUTRA.  The limited reserve service form is a recapitulation of retirement points.  However, retirement points are not helpful in this regard.  The AOJ should contact the National Personnel Records Center (NPRC), the National Archives and Records Administration (Archives) the Veteran's units of service, and/or Defense Finance and Accounting Service (DFAS) to assist in this endeavor to verify the Veteran's ACDUTRA and INACDUTRA service and the dates thereof.  

Additionally, the January 2014 rating decision denied service connection for a left arm disorder and service connection for a left shoulder disorder.  The Veteran filed a NOD to those issues in July 2014.  No SOC regarding these issues has been furnished.  As such, these claims must now be remanded to allow the AOJ to provide the Veteran with an appropriate SOC on the issues.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  
 
2.  Contact the appropriate Federal sources, as appropriate, to include NPRC, Archives, and DFAS, and ask each agency to confirm the Veteran's dates of service to include specific dates (not retirement points) for the Veteran's ACDUTRA and INACDUTRA.  Contact should also be made to the Veteran's units in Iowa, Alabama, Florida, and Louisiana.  The Veteran should provide the name and location of these various units.  If the Veteran did not have periods of ACDUTRA or INACDUTRA, the record should so reflect.  

If, after making reasonable efforts to obtain these records the AOJ is unable to secure them, a formal finding of unavailability should be associated with the claims file.  The AOJ should appropriately notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Afford the Veteran a reasonable opportunity to respond and submit evidence verifying the dates and nature of any National Guard service (ACDUTRA or INACDUTRA).  
 
3.  Following completion of the above, schedule the Veteran for an appropriate VA examination or examinations with an appropriate examiner or examiners to determine the etiology of both of the aforementioned disorders.  

The claims file and a copy of this Remand must be made available to and reviewed by each examiner in conjunction with any examination.  All pertinent symptomatology and findings must be reported in detail.  A complete history should be obtained from the Veteran.  Each examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a review of the claims file, to include service and post-service medical records, VA treatment records, private medical records and opinions and the examination results, each examiner is requested to determine whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any disability manifested by mid-back pain and/or headaches was incurred in, caused by, or is otherwise related to active service, ACDUTRA or INACDUTA, and whether headaches are proximately due to, the result of, or aggravated by disability manifested by mid-back pain.  Specifically, the examiner should address the Veteran's hearing testimony and contentions, and nexus opinions set forth by the April 2004 and December 2013 (with January 2014 addendum) VA examiners, and Dr. L.L.V. from January 2012.  The examiner should also address the Veteran's back pain during his first period of active duty when he was seen in service in May 1984.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  
 
4.  The AOJ should thereafter review the claims folder and ensure that all of the foregoing development action has been conducted and completed in full.  If any development is incomplete, corrective action should be undertaken.  38 C.F.R. § 4.2 ; See also Stegall v. West, 11 Vet. App. 268 (1998).  
 
5.  The Veteran must be furnished a SOC on the issues of service connection for a left arm disorder and service connection for a left shoulder disorder that addresses all pertinent evidence, laws and regulations relevant to the claims in compliance with the holding in Manlincon v. West as discussed above, and in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or the withdrawal of the Veteran's NOD.  If the Veteran perfects an appeal of the service connection claims by timely submitting a substantive appeal (VA Form 9), the matter should be returned to the Board for further appellate review.  

6.  After undertaking the development above, readjudicate the Veteran's claim for service connection for disability manifested by mid-back pain and chronic headaches.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time to respond.  Thereafter, return the appeal to the Board for appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

